Citation Nr: 1619056	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-36 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, prior to April 2, 2010, and 70 percent thereafter.  

2.  Entitlement to an increased compensable rating for bilateral hearing loss.

3.  Entitlement to an effective date for the grant of service connection for acne, prior to March 27, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964 and from April 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In September 2015, the Board remanded the increased rating claims for PTSD and bilateral hearing loss for additional development, which has been completed.  

In an October 2015 rating decision, service connection was granted for acne and acne scars of the back.  This represents a full grant of the benefit sought with respect to the issue of entitlement to service connection for a skin disability.  

In addition, the October 2015 rating decision reflects an award of a total disability rating based on individual unemployability (TDIU) during the appeal, other than the period for which a temporary total (100 percent) evaluation was assigned.  In addition, the decision reflects an award of Special Monthly Compensation.  

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to an effective date for the grant of service connection for acne, prior to March 27, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to April 2, 2010.  Total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for establishing a 70 percent rating, prior to April 2, 2010, but no higher at any time during the appeal, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A February 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was also provided VA medical examinations in April 2008, April 2010, and March 2015.  The examination reports, along with the medical opinions, are adequate to decide the claim, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Under Diagnostic Code 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

III.  Analysis

The Veteran asserts that his PTSD is worse than reflected in the 50 percent rating assigned, prior to April 2, 2010, and worse than reflected in the 70 percent rating assigned thereafter.  The Board has considered the Veteran's competent report of symptoms, to include frequent panic attacks, isolation, memory loss, and difficulty with concentration and sleeping, all of which result in impairment in occupational and social functioning. 

Lending credibility to the Veteran's assertions with respect to an evaluation in excess of 50 percent, prior to April 2, 2010, are the Global Assessment of Functioning (GAF) scores assigned.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).

Consistent with the GAF score of 45 assigned in the April 2010 VA examination report, and which was the basis for the rating increase to 70 percent, are the GAF scores of 50 assigned in VA treatment records in December 2007 and February 2010, as well as in the April 2008 VA examination report.  GAF scores in the range of 41 to 50 are indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Further bolstering this finding is the April 2010 VA examiner's conclusion that the Veteran's PTSD symptoms had worsened over the previous two years, noting increased depression and social isolation, as well as a decrease in medication efficacy.  

The Board notes that the record reflects major depressive disorder secondary to PTSD, and the March 2015 VA examiner determined that chronic PTSD is more than likely responsible for the development of bipolar disorder.  Too much overlap of symptoms was noted to preclude a meaningful determination as to the contribution of PTSD and the clinical depression versus bipolar disorder.  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated other mental health disorders absent clinical evidence clearly showing such distinction, and thus, symptoms associated with the Veteran's bipolar disorder, if any, are considered part of his service-connected psychiatric symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Regardless, the examiner specifically concluded that PTSD was most responsible for the Veteran's level of psychiatric impairment.  

In addition, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment, and resolving reasonable doubt in the Veteran's favor, the Board finds that his PTSD and associated symptoms more nearly approximate to the criteria for a 70 percent rating, prior to April 2, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board notes that the 70 percent rating contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD.  38 C.F.R. § 4.1 (2015).  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The evidence establishes deficiencies in the relevant areas.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met throughout the appeal. 

Although this higher 70 percent rating is warranted during the entirety of the appeal period, the Board finds that a rating in excess of 70 percent is not warranted.  Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or nearly manifest the criteria for a 100 percent disability rating due to PTSD for any time during the appeal period.  

In that regard, although the April 2008 VA examination report notes that PTSD interfered with the Veteran's work, as well as his social functioning, this evidence does not establish total occupational and social functioning.  A December 2008 VA treatment record notes that, although there was some reality testing loss with respect to PTSD nightmares, there were no overt auditory or visual hallucinations.  No thought insertion, stealing, or transmission was noted, and judgment was reported to be intact.

The April 2010 VA examination report notes that the Veteran's thought process was appropriate and goal-directed.  No flight of ideas or delusions were reported.  The examiner noted that the Veteran was not delusional, and currently not suicidal, although past ideations were noted.  In addition, and although insight was somewhat impaired, judgment and immediate short-term recall were intact.  Further, and although long-term memory, attention, and concentration were noted to be impaired, no impairment in communication was reported.  

In addition, the April 2010 VA examination report notes that the Veteran was not suicidal.  Moreover, although a May 2010 VA treatment record notes that he had a history of suicidal ideation, no attempts were noted and he denied current suicidal and homicidal ideation.  No hallucinations, delusions, or ideas of reference were reported.  He was well oriented in three spheres, and memory was noted to be intact.  Attention and concentration, as well as judgment and insight, were noted to be good.  The Board finds the evidence does not establish that the Veteran is in danger of hurting himself or others let alone persistence of such.

A September 2013 VA treatment record notes that PTSD was stable.  A September 2014 VA treatment record notes that he was casually dressed, well groomed, pleasant and cooperative.  Speech was of normal rate and volume, without pressure or latency.  No suicidal, homicidal or assaultive ideation, intent or plan was noted.  No delusions or formal thought disorder were reported.  Although chronic audio hallucinations (bird noises) were noted, no visual hallucinations were reported.  Cognition was noted to be grossly intact.

The March 2015 VA examination report notes that the Veteran described his marriage as "OK" and that he had relationships with his adult children and grandchildren.  No unusual behaviors were reported.  

Additionally, the evidence does not establish memory loss for, among other things, names of close relatives or the Veteran's own name.  The VA examination reports reflect that he was oriented to person, time, and place, and capable of managing his financial affairs. 

The March 2015 VA examiner concluded that PTSD and associated psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, not total social and occupational impairment.  Even taking in to consideration the other diagnoses of record, to include not only depressive disorder, but also bipolar disorder, the evidence does not establish total social and occupational impairment due to psychiatric symptoms. 

Although not bound by a determination of the Social Security Administration, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Board notes that the medical records upon which the March 1996 SSA determination was based reflect interference with, or inability to perform, activities of daily living, due to fibromyalgia and tendonitis.  This evidence does not establish total social and occupational impairment due to PTSD and associated psychiatric symptoms.  

The Board finds that considering all the evidence of record, lay and medical, and resolving all reasonable doubt in the Veteran's favor, a 70 percent rating, and no higher, for PTSD is warranted, prior to April 2, 2010.  However, the preponderance of the evidence is against a rating in excess of 70 percent; there is no doubt to be resolved.  Thus, a disability rating in excess of 70 percent is not warranted at any time during the appeal.  

Extraschedular Consideration

The evidence shows that the Veteran's service-connected PTSD results in at most, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The rating criteria considered reasonably describe the Veteran's disability level and symptomatology as outlined in detail above.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating," Mauerhan, 16 Vet.App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD that have not been accounted for in the assigned 70 percent rating.  

The Board finds that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Finally, the Board notes that TDIU has been awarded during the relevant periods.  



ORDER

A 70 percent rating, prior to April 2, 2010, but no higher at any time during the appeal, for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks an increased compensable rating for bilateral hearing loss.  Although the mere passage of time alone does not render the April 2008 VA examination inadequate, in view of a May 2010 VA treatment record noting service-connected disabilities, to include hearing loss, affect his ability to work, as well as the Veteran's contentions, the Board finds it necessary to remand the claim for new VA examination in order to assess the current severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record

Lastly, the October 2015 rating decision shows that service connection was granted for acne.   Later that same month, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the grant of service connection for acne.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding entitlement to an effective date for the grant of service connection for acne, prior to March 27, 2007.  The issue is to be certified to the Board only if a timely substantive appeal is received

2.  Obtain complete VA treatment records since October 2015.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning. 

All opinions must be supported by a complete rationale. 

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


